762 N.W.2d 519 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Donyelle Ferdinand WOODS, Defendant-Appellant.
Docket No. 136768, COA No. 282365.
Supreme Court of Michigan.
March 23, 2009.

Order
On order of the Court, the motion to allow supplemental argument is GRANED. The application for leave to appeal the May 12, 2008 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion to hold appeal in abeyance, motion for miscellaneous relief, and motion to remand are DENIED.